DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as indicated in the 07 October 2021 Interview the prior art of record fails to show a sealing device for a differential mechanism for sealing between a through-hole formed in a housing in which the differential mechanism is housed and an output shaft of the differential mechanism that is rotatably inserted through the through-hole having the details, as set forth in claims that include elements such as an annular reinforcing ring centered about an axis; and an annular elastic body part formed from an elastic body centered about the axis that is attached to the reinforcing ring, wherein the elastic body part includes an annular seal lip for slidable contact with the output shaft, an annular dust lip that is provided further on an outer side of the sealing device than the seal lip for slidable contact with the output shaft, and an annular side lip that extends toward the outer side of the sealing device on an outer periphery side of the dust lip and for slidable contact with an annular deflector attached to the output shaft, wherein an inner side of the sealing device is a side for facing a lubricant of the housing, and the outer side is a side for facing an outside of the housing, 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675